Citation Nr: 0112641	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-18 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military during 
World War II, from April 1942 to October 1943.

In June 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, denied the 
veteran's claim for a total disability rating based on 
individual unemployability (TDIU) due to his service-
connected disability.  He appealed the RO's decision to the 
Board of Veterans' Appeals (Board).

The veteran's representative also argued in a February 2001 
statement that, since the veteran only has one service-
connected disability-an anxiety psychoneurosis rated as 50 
percent disabling, then his March 2000 application for a TDIU 
(on VA Form 21-8940) also should be considered a notice of 
disagreement (NOD) with a February 2000 RO decision that 
increased the rating for this condition from 30 to 50 
percent, but denied a rating higher than that.  However, 
the Board disagrees, see 38 C.F.R. § 20.201 (2000), and 
therefore does not have to remand-as opposed to refer-this 
issue to the RO.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  But that notwithstanding, it is directed to the RO's 
attention for appropriate action and procedural development.


REMAND

The veteran alleges that he is permanently and totally 
unemployable-and therefore entitled to a TDIU-because his 
service-connected anxiety psychoneurosis has become so severe 
that he can no longer work.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

Because the veteran only has one service-connected 
disability, the anxiety psychoneurosis, and it is only rated 
as 50 percent disabling, he does not satisfy the threshold 
minimum percentage requirements of 38 C.F.R. § 4.16(a) for a 
TDIU.  But this is not an absolute bar to consideration for 
this benefit since, in exceptional circumstances, where the 
veteran does not meet the aforementioned percentage 
requirements, a TDIU still may be assigned, nonetheless-on 
an extra-schedular basis-upon a showing that he is unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).  However, his advancing age, any impairment caused by 
conditions that are not service connected, and his prior 
unemployability status must be disregarded when determining 
whether he currently is unemployable.  38 C.F.R. § 4.16(a); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
where the court noted additionally that "[t]he sole fact 
that a claimant is unemployed is not enough" to warrant a 
TDIU  Id.  Furthermore, merely because the potential for 
certain types of jobs may be somewhat limited due to the 
severity of the service-connected disability is not 
necessarily tantamount or the same as saying the veteran is 
unemployable altogether.  See Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992); VAOPGCPREC 75-91, 57 Fed. Reg. 2317 
(1992).

A psychiatrist who examined the veteran in January 2000 for 
VA compensation purposes indicated in the report of that 
evaluation that, when he came home from service in World War 
II, "[h]e obtained a job in Oak Ridge [Tennessee] which 
he held for many years."  The examining psychiatrist further 
indicated that, although the veteran had experienced some 
chronic emotional problems for all of his life-both prior 
to, during, and since service, which appeared to be 
manifested largely in a hypochondriacal and somatic manner-
he nonetheless appeared to be "managing things and his 
family."  Furthermore, his current Global Assessment of 
Functioning (GAF) score was only 52-which, according to the 
4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), is indicative of only "moderate" symptoms or 
"moderate" difficulty in social and occupational 
functioning.  Indeed, as evidence of this, the examining 
psychiatrist indicated that, despite the veteran's age, he 
was quite alert and rather easy to engage in questions and 
discussion.  Moreover, he was alert in all three spheres-
albeit a little hard of hearing at times.  And although he 
had a tendency to become habitually, often excessively 
talkative ("garrulous") and also to repeat himself, 
particularly insofar as his extreme hypochondria 
with repeated references to one body complaint or another, to 
the point of excess, when he was easily shifted back in the 
direction of his military experience he dropped those 
responses and talked extremely well.  Lastly, even though 
there was evidence that he continues to experience frequent 
nightmares of his days in the Navy fighting the Japanese, 
which was probably an indication of a post-traumatic stress 
disorder (PTSD) aggravating his generalized anxiety disorder, 
he did not appear to be experiencing severe depression.  The 
examining psychiatrist went on to note that the veteran had 
multiple physical ailments, too, including his prostate, 
diverticulosis, hiatal hernia, a heart murmur, and 
osteoporosis, and that he rather recently had been injured in 
a car accident in 1998.  However, he did not seem to present 
any signs of dementia.

In April 2000, only about 3 months after that VA psychiatric 
evaluation, the veteran's most recent employer (Temp Systems, 
Inc.) submitted a statement indicating that he was employed 
there from September 1991 to May 1998, working every other 
week as an escort, and that he had to stop working there 
because he became "physically unable [to] due to [his] 
nerves and eyesight."  This confirms that his employment 
with that company terminated at least partly as a result of 
the severity of his service-connected anxiety psychoneurosis.  
But that statement also indicates that his eyesight was at 
least partly responsible for him stopping work-which, in 
turn, cannot be considered in determining whether he is 
entitled to a TDIU.  38 C.F.R. § 4.16(a); see also, e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must be 
able to distinguish the extent of the veteran's impairment in 
earning capacity that is attributable to his service-
connected disabilities, as opposed to other conditions that 
are not service connected).  So as a consequence, the veteran 
should undergo another VA psychiatric evaluation to obtain a 
medical opinion concerning whether he is unemployable due, 
exclusively, to the severity of his service-connected anxiety 
psychoneurosis-or whether, instead, he is unemployable only 
due to a combination of service-connected and nonservice-
connected conditions, or as a result of other factors totally 
unrelated to his service in the military, or not unemployable 
at all.  See Gregory v. Brown, 8 Vet. App. 563 (1996);  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The report of the 
January 2000 VA psychiatric evaluation does not contain the 
necessary medical opinion to assist in making this 
determination.  And coincident with the recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which the President signed 
into law during the pendency of this appeal, on November 9, 
2000, this medical opinion should be obtained prior to 
further consideration of the claim for a TDIU.

Accordingly, the claim for a TDIU hereby is REMANDED to the 
RO for the following development and consideration:

1.  The RO should schedule the veteran 
for another VA psychiatric evaluation to 
obtain a medical opinion concerning the 
current severity of his service-connected 
anxiety psychoneurosis-particularly 
insofar as whether it, alone, 
irrespective of his age and other 
conditions that are not service 
connected-render him unemployable.  The 
VA examiner should conduct all necessary 
tests and studies to make this 
determination and should indicate the 
clinical findings in a typewritten 
report.  And since the purpose of 
obtaining this medical opinion is to 
resolve this important question, the 
physician designated to give the opinion 
should review all of the relevant 
evidence in the claims folder, including 
a copy of this remand, and should, where 
necessary, cite to specific evidence in 
the record for the rationale of the 
opinion.

2.  The RO should review the report of 
the opinion to determine if it is in 
compliance with the directives of this 
remand.  If not, it should be returned 
for immediate corrective action.  
38 C.F.R. § 4.2.

3.  After completion of the above 
development, and any other development 
deemed warranted by the VCAA, the RO 
should re-adjudicate the veteran's claim 
for a TDIU, in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  The RO 
must provide adequate reasons and bases 
for its decision and address all issues 
and concerns noted in this remand.  The 
RO also must determine whether the 
veteran is entitled to application of the 
benefit-of-the-doubt doctrine and, if 
not, must explain why. 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

4.  If the benefit requested is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
provided a supplemental statement of the 
case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


